DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 under 35 USC 102(a)(1) in view of Yamaha have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                                                                                                                                                             
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin et al. (US 6241703) [hereinafter Levin].
Regarding claims 1, 8, and 9, Levin discloses an ultrasonic transmission device (Fig. 1)  comprising:
a probe main portion 803 (Fig. 8) configured to transmit ultrasonic vibration generated by an ultrasonic transducer (col. 6 lines 3-13 and col. 17 lines 41-55; Fig. 1)
and a treatment portion 150 disposed on a distal side of the probe main portion along a longitudinal axis of the probe main portion 100 (Fig. 1; col. 8 lines 23-27) ,wherein:
the treatment portion includes first direction surfaces (top, flat surfaces of the tip 850; best shown in Fig. 45B) extending in a first direction intersecting the longitudinal axis and second direction surfaces (lateral surfaces of tip 850; best shown in Fig. 45A) that are adjacent to the first direction surfaces and extend in a second direction different from the first direction surfaces,
the first direction surfaces and the second direction surfaces are arranged so as to form a staircase shape [interpreted as a shape having increasing or decreasing sized steps] when viewed from a distal side of the treatment portion along the longitudinal axis (Fig. 45A) and when viewed from a proximal side opposed to the distal side of the treatment portion with respect to the longitudinal axis (Fig.45A),
the second direction surfaces include:
a distal-most second direction surface of surface 864 that is distal of all other second direction surfaces along the longitudinal axis (see annotated Fig. 45A [1] below),
a proximal-most second direction surface of surface 889 that is proximal of all other second direction surfaces along the longitudinal axis (see annotated Fig. 45A [1] below),
and an intermediate second direction surface of surface 881 (see annotated Fig. 45A [1] below) that is:
(i) disposed in between the distal-most second direction surface and the proximal-most second direction surface along the longitudinal axis (see annotated Fig. 45A [1]), and
(ii) farthest from the longitudinal axis among all of the second direction surfaces (col. 15 lines 25-28; Fig. 45A), and
a distance between the proximal-most second direction surface and the longitudinal axis is:
(i) larger than a distance between the distal-most second direction surface and the longitudinal axis (see annotated Fig. 45A [2]), and
(ii) smaller than a distance between the intermediate second direction surface and the longitudinal axis (see annotated Fig. 45A [2]).
a cylindrical sheath 802 covers the probe main portion of the ultrasonic probe (Fig. 8; col. 6 lines 3-13 and col. 17 lines 41-55);
a housing 801 supports a proximal portion of the cylindrical sheath 802 and connects a proximal portion of the probe main portion to the ultrasonic transducer to a state in which the ultrasonic vibration is transmitted to the probe main portion generated by the ultrasonic transducer (Figs.1, 5, 8; col. 6 lines 3-13 and col. 17 lines 41-55 and col. 19 lines 9-14); and
a transducer unit defined by the ultrasonic transducer that is connected to the proximal portion of the probe main portion along the longitudinal axis and is configured to transmit the ultrasonic vibration to a proximal end of the probe main portion of the treatment portion (col. 6 lines 9-13 and col. 8 lines 27-35).

    PNG
    media_image1.png
    280
    449
    media_image1.png
    Greyscale

Annotated Fig. 45A [1] of Levin

    PNG
    media_image2.png
    410
    466
    media_image2.png
    Greyscale

Annotated Fig. 45A [2] of Levin

Regarding claim 2, Levin discloses wherein the first direction surfaces and the second direction surfaces are seamlessly continuous at an outer circumference of the treatment portion (see Figs. 45A-B; note each surface forms a seamless outer surface without any spaces or gaps in a ring manner).
Regarding claim 3, Levin discloses wherein the first direction surfaces are disposed on an outer circumferential surface of a virtual three-dimensional object with a substantially spherical shape (Fig. 45B).
Regarding claim 4, Levin discloses wherein the treatment portion is formed substantially symmetrically with respect to the longitudinal axis (Figs. 45A-B).
Regarding claim 5, Levin discloses wherein the treatment portion includes a plurality of edges that are formed by the first direction surfaces and the second direction surfaces, and are arranged along the longitudinal axis from the distal side toward the proximal side at increasing distances from the longitudinal axis (Figs. 45A-B).
Regarding claim 6, Levin discloses wherein the treatment portion includes a plurality of edges that are formed by the first direction surfaces and the second direction surfaces, and are arranged along the longitudinal axis from the proximal side toward the distal side at increasing distances from the longitudinal axis (Figs. 45A-B).
Regarding claim 7, Levin discloses wherein the treatment portion includes a plurality of edges formed by the first direction surfaces and the second direction surfaces, and the plurality of edges are each formed into a ring shape (Fig. 45B).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Levin et al. fails to disclose the following limitation of claim 11: “an entirety of the distal-most second direction surface is disposed closer to the longitudinal axis than an entirety of the further second direction surface is to the longitudinal axis of the probe main portion.” (see annotated Fig. 45A [3] of Levin below). 


    PNG
    media_image3.png
    174
    216
    media_image3.png
    Greyscale

Annotated Fig. 45A [3] of Levin
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/               Examiner, Art Unit 3771   

/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771